Order entered October 6, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00545-CV

          IN THE INTEREST OF O.T.F. AND R.A.T., CHILDREN

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-14-06650

                                    ORDER

      Before the Court is court reporter LaToya R. Young’s October 4, 2022

request for an extension of time to file the record. We GRANT the request and

ORDER the reporter’s record be filed no later than October 17, 2022.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE